17 N.Y.3d 841 (2011)
954 N.E.2d 1161
930 N.Y.S.2d 536
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
WESTERN EXPRESS INTERNATIONAL, INC., et al., Defendants, and
DOUGLAS LATTA, Appellant.
Motion No: 2011-1011
Court of Appeals of New York.
Submitted September 6, 2011.
Decided September 13, 2011.
*842 Motion for assignment of counsel granted and Robert S. Dean, Esq., Center for Appellate Litigation, 74 Trinity Place, 11th Floor, New York, NY 10006 assigned as counsel to appellant Douglas Latta on the appeal herein.